Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed October 27, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00682-CV

   IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
   TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
   TRADING (US) INC.; AND EQUINOR NATURAL GAS LLC, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2022-05368

                MEMORANDUM DISSENTING OPINION

      Relators have not complied with the mandatory provision of Texas Rule of
Appellate Procedure 52.3(j) (“The person filing the petition must certify that he or
she has reviewed the petition and concluded that every factual statement in the
petition is supported by competent evidence included in the appendix or record.”).
Tex. R. App. P. 52.3(j). Following this court’s precedent in Kholaif, I would give
relators ten-days notice of involuntary dismissal for not complying with Rule 52.3(j).
In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d 369 (Tex.
App.—Houston [14th Dist.] 2020) (orig. proceeding).

      I respectfully dissent from the court’s failure to provide notice and an
opportunity to cure. I would not rule on the petition for a writ of mandamus at this
time and express no opinion on the merits of the petition.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Spain, Poissant, and Wilson (Spain, J., dissenting).




                                             2